Allow me to express to you my sincere 
congratulations on your election as President of the forty-seventh session of 
the General Assembly. At the same time, let me once again wish much success 
to the Secretary-General of our Organization. 
The scale of the changes that have taken place lately on the 
international scene is amply demonstrated by the sheer number of new 
delegations that have joined our ranks at the United Nations. In large areas 
of our globe, which were shown on the map hitherto only by single-coloured 

expanses representing federations held together by totalitarian power, we see 
today a colourful collection of independent States that have regained or are 
about to gain their sovereignty. There are few countries whose external 
relations have been affected by these changes as directly and as deeply as 
ours. The number of Hungary's neighbours has grown from five to seven, and 
five of them will be shown as independent States only on maps that are to be 
published in the coming months. 
Two years ago, when I first had the opportunity to address this forum as 
the representative of a Hungarian government formed following the first free 
elections in 45 years, I returned home convinced that the fresh breeze of 
history was having a reinvigorating effect on the activities of the United 
Nations as well. The downfall of communism in Central and Eastern Europe not 
only opened a new chapter in the lives of the peoples of the region, but set 
on a new course the whole system of international relations. The ensuing 
total collapse of the bipolar world system and the fading away of the 
paralysing effect of great-Power confrontation raised particularly high 
expectations. It appeared that the world Organization would be able to 
respond effectively in all instances to the challenges to international peace 
and security. 
These hopes and expectations, and the faith of some in a swift and 
radical renewal, are contrasted today by many with the present situation in 
the world and at the United Nations. Certain sectors of the public view the 
events of the last year as a dissipation of the hopes fostered by the historic 
turn of events in 1989 and 1990. They cite the tragedies of Bosnia and 
Herzegovina, Croatia, Somalia, Karabakh, Abkhazia and other regions, the grave 
and massive violations of human rights, and the persistence of serious 

economic and social tensions in the world, and reproach the world Organization 
for not managing the crises effectively. However, we have to show that the 
United Nations has not retreated from the role it played and regarded as a 
historic milestone when the Coalition forces, on the basis of the Security 
Council's authorization, acted against the aggressor and liberated Kuwait. 
An important stage in this field was the summit meeting of the Security 
Council in January, which renewed the commitment of the Member States to the 
collective security system of the United Nations. As a result of this 
meeting, it seems that preventive diplomacy has now entered the minds of 
political decision makers as a most promising method of crisis management. 
We set high value on the substantive and action-oriented report entitled 
"An Agenda for Peace" (A/47/277) that the Secretary-General has prepared on 
the Security Council's initiative. In our view, it makes good use of the 
possibilities inherent in the Charter and may serve as a good point of 
departure for the efforts directed at enhancing the effectiveness of the 
crisis-prevention, peacemaking, peace-building and peace-keeping role of the 
United Nations. 
Now that the relationship between the great Powers is determined not by 
opposition but agreement and a consistent search for consensus, the dust can 
be blown off those chapters of the Charter that are related to the 
international collective security system and had almost become a historic 
relic. We also concur with the Secretary-General's recommendations concerning 
a stronger role for the International Court of Justice and the regional 
organizations. In this connection, I wish to announce that the Hungarian 
Government, empowered by a recent decision of the parliament, will deposit 
with the Secretary-General the declaration recognizing as compulsory the 
jurisdiction of the International Court of Justice. 

In view of the fact that the emergence of regional hotbeds of tension is 
often engendered by conflicts within individual States, one can rightly say in 
connection with the Agenda for Peace that the viability of preventive 
diplomacy depends to a decisive extent on how we deal with the relationship 
between the sovereignty of the State concerned and the preventive measures 
taken by the international community. 
Even if an internal conflict can be localized and does not transcend the 
borders of the country, it has a direct effect on the situation and stability 
of neighbouring States and, thus, on international peace and security: the 
strands of bilateral and multilateral political and economic cooperation are 
weakened, instability emerges, an atmosphere of mistrust prevails, there are 
massive flows of refugees, environmental damage from the conflict spills over, 
and so on. It must be stated that in our world today, preventive diplomacy 
can succeed so long as individual States, already at the early stages of the 
development of a problem, do make use in a responsible manner of the 
crisis-prevention possibilities provided by the world Organization and do not 
regard them as an impairment of their sovereignty. On the other hand, if such 
possibilities remain unexploited and the problems start festering, the 
Organization must be prepared to act resolutely, effectively and swiftly, 
making use of all means at its disposal against a State that threatens peace 
and security. 
 
In the course of the crisis management of recent years the Security 
Council has set precedents the latest being the condemnation of "ethnic 
cleansing" and of breaches of international humanitarian law in Bosnia and 
Herzegovina which make it unambiguously clear that respect for human rights, 
including the rights of minority communities, is an integral aspect of 
international peace and security and can by no means be regarded as an 
internal affair. 
It is therefore of fundamental importance that the Security Council pay 
close attention to grave human-rights violations in individual States. Action 
in this field by the international community is a legitimate manifestation of 
our common concern and responsibility. This constantly expanding dimension of 
the Security Council's activity is in accord with the Charter and should be 
incorporated into preventive diplomacy, peacemaking, peace-keeping and, in 
particular, peace-building. 
With regard to the practical tasks related to these activities at the 
United Nations, some progress can be made in the short run, beginning with the 
current session of the General Assembly. For example, we can take steps with 
regard to the initiative concerning the establishment, within national 
frameworks, of standby forces for the peacemaking and peace-keeping activities 
of the United Nations. Those Governments that have already made specific 
offers to this end have demonstrated an exemplary attitude. Hungary is ready 
to do likewise. We are in favour of another initiative aimed at the 
establishment of a temporary reserve fund to meet the initial cost of 
peace-keeping operations. 
Hungary also supports the Secretary-General's proposal that, even on the 
request of only one of the parties to a conflict, international monitors could 
 
be deployed on the territory, including its border areas, of the requesting 
party. These measures could be similar to those planned for the near future, 
with the support of the Conference on Security and Cooperation in Europe, in 
connection with the Southern Slav crisis, in the form of monitoring missions 
to be sent to Hungary and other States. 
Central and Eastern Europe are the scene of one of the major changes in 
international relations. Here the scenario of almost euphoric expectations 
and of ensuing disillusionment is played out in an especially dramatic way. 
Following the demise of communism, it seemed that the outlines of a new and 
unifying Europe were appearing on the horizon. The States in the region were 
faced simultaneously with the tasks of returning to Europe, both symbolically 
and in reality, and of ending the conflicts that for centuries had plagued 
relations between their peoples. We had every right to hope that, this time, 
the past would not be repeated and that, with guidance through jointly 
proclaimed democratic ideals, the recognition of interdependence would prevail 
over confrontation. 
For the peoples of multinational States welded together by coercion and 
totalitarian methods, the spread of democracy has also become an experience of 
national emancipation. It is a telling fact that, following more than seven 
decades of existence, all three federal States bordering my country recently 
disintegrated with tempestuous speed or are undergoing a process of 
disintegration. _ In our view, it is wrong to regard such processes as an 
entirely retrograde phenomenon and contrasting them with modern 
integrationist tendencies to deplore them. Internal turmoil, efforts at 
secession and the breakup of existing State frameworks are most likely to 
occur where integration does not enjoy genuine popular endorsement and where 
democratic mechanisms for conflict management are lacking. 

Today the key issue of stability and security in Central and Eastern 
Europe is recognition and promotion of the endeavours of peoples for 
self-determination and of the endeavours of national minorities to secure 
adequate forms of self-government. This can be advanced only through the 
combined efforts of the parties concerned and the international community, in 
conformity with the basic norms of international law. 
For these peoples, endeavours towards self-determination constitute the 
first, and apparently unavoidable, step on the road back to Europe the road 
to participation in a new and voluntary integration. On the other hand and 
it is gratifying to be able to say this more and more people now recognize 
the compelling need to deal positively with the problem of national 
minorities, including those people who, only recently, persisted in denying 
the reality of such questions. 
However, it is a mistake for anyone to seek to achieve self-determination 
and self-government by resurrecting the nineteenth century concept of the 
nation State, and it is a crime to advance that concept by redrawing frontiers 
by force or "ethnic cleansing". We are all well aware that attempts to create 
so-called ethnically pure States have more than once in history degenerated 
into massive tragedy, naked aggression and crimes against humanity and against 
minorities. 
The enormous changes that are taking place in our region pose yet another 
pressing problem: how are we to ensure success for this unprecedented and 
historic transformation, which is occurring in difficult conditions? We have 
to cope with a hard legacy, bequeathed by the past, a legacy that is a source 
of complex problems to solve and of lurking dangers to avoid. The transition 
from dictatorship and so-called planned economies to political pluralism and 

market economies is an uncharted path, lacking time-tested models or 
examples. This process involves tension and sharp internal debate, both 
economic and social, just as it produces unresolved external problems. 
In this respect, I should like to mention the vitally important legal, 
ecological and navigational problems that arose along one of our fluvial 
frontiers as a result of the construction of a hydroelectric dam on the River 
Danube. Much to our regret, the bilateral talks aimed at finding a solution 
to the problem have so far been unproductive. We want to do everything 
possible to ensure that Hungary and the neighbour in question, with welcome 
international assistance, can find a mutually acceptable solution rather than 
add another source of conflict to our region, which is already ridden with 
tension. 
The transformations sweeping through Central and Eastern Europe present 
another question: how are the dark shadows accompanying the rebirth of 
freedom and democracy to be confronted? These transformations must be 
protected from all extremes: from the demons of totalitarianism, of whatever 
colour; from the revival of various brown-shirt ideologies; and from attempts 
to paint over communism with national colours. All these things, with their 
demagogic appeal and offer of temptingly simplistic solutions, can only 
undermine and ruin the unsparing and strenuous efforts to establish and 
strengthen the rule of law. 
Hungary is convinced that it will prove to be equal to the historic 
challenge and will bring about the triumph of the universal and lasting values 
of our civilization. However, the peoples of our region are far from being 
the only ones affected by this task and interested in mastering it. 
Therefore, their efforts to ensure that democratic values prevail require and 
deserve international support. 

In the immediate neighbourhood of my country in the former Yugoslavia 
the gravest crimes and violations of human rights continue to occur. The 
Southern Slav crisis has for more than a year gravely endangered international 
peace and security through aggressive nationalism, dictatorial government, the 
forcible acquisition of territory, "ethnic cleansing", the intimidation of 
minorities and the daily suffering of the 2 million people who have been 
chased from their homes. 

Grave responsibility for the outbreak of the crisis and the spread of the 
conflict to successive new areas rests with Serbian nationalism and its 
regular and irregular armed forces. The value judgement of the international 
community in that respect was expressed again as recently as last week in the 
relevant General Assembly resolution. We believe that the Security Council 
too must take further concrete measures to promote a comprehensive, lasting 
and equitable settlement of the crisis. It is indispensable to expand the 
international presence in the territory of the former Yugoslavia and to 
increase its effectiveness. The peace-keeping forces of the United Nations, 
which have earned all our recognition, should have their mandate extended, 
with their preventive deployment in areas where such action is warranted and 
has not been taken so far. 
The brutality raging almost undisturbed in the territory of the former 
Yugoslavia is a telling signal that the world has not yet done everything 
possible to enforce, with all the means at its disposal, the purposes and 
principles enshrined in the Charter. The aggressor must be made aware that 
the international community, including the States of Europe, will under no 
circumstances acquiesce in situations brought about as a result of violent 
conquests and inhumane actions, and is prepared to cast out from among its 
ranks all those who would want to pull our continent back to the age of 
barbarism. On the threshold of a new world full of great opportunities, the 
United Nations must take a firm stand against aggressions and breaches of 
law. It is no exaggeration to say that the peace and tranquillity of present 
and future generations will depend on that choice. 
It is with deep concern that our public opinion is following the 
developments of the situation of the Hungarian minority in Serbian Vojvodina 

and other areas under Serbian control, where a Hungarian community close to 
half a million lives in increasing danger and under threat. Serbian policy 
not only has chased tens of thousands of Hungarians from their ancestral 
homes, but is now intent on settling several thousand Serbian refugees in 
territories of Vojvodina and Croatia inhabited by Hungarians and others, 
thereby forcibly changing the ethnic composition of whole areas. This is a 
grave violation of resolutions of the Security Council and of the decisions of 
the London Conference, which demands an adequate response. 
Recently, Hungary has given shelter to over 80,000 refugees from the 
former Yugoslavia, in addition to the more than 50,000 who had arrived earlier 
from another neighbouring country. I know from personal experience that these 
refugees are eager to return, but the conditions that would enable them to do 
so are, unfortunately, not yet ripe. In order to create such conditions as 
soon as possible, we consider it necessary for the United Nations forces in 
the former Yugoslavia to assume an active role in conformity with the Vance 
plan to assist the safe return of the refugees, to create conditions under 
which the right of the returnees can be guaranteed and the prosecution of 
those responsible for violations of law can take place. The Hungarian side 
offers its full cooperation to this end. 
We cannot speak of freedom, democracy, justice and, consequently, of 
the rule of law when the rights of national, ethnic, linguistic or religious 
minorities are not respected. The legitimate aspirations of the minorities 
to preserve their identity, language, culture and religion, as well as to 
foster relations with their mother nations, do not at all call into question 
their loyalty as citizens. These aspirations, therefore, cannot be regarded 
as a threat to the unity of the State. The various concepts of autonomy 

arising out of a particular minority situation do not call into question the 
framework of the State concerned. Their purpose is to create the proper 
conditions for the self-government of minorities and for the exercise of their 
rights in a way that fits into the constitutional and legal order. Life 
demonstrates that orderly minorities do not weaken, on the contrary, they 
unequivocally strengthen the stability of the State and its internal social 
peace. In this connection, we sincerely welcome the settlement by Austria and 
Italy of the issue of Alto Adige-Sud Tirol. This example may be worth 
following as a democratic solution for minority problems and may serve as a 
credible counterargument in the face of those forces that do not tire of 
suggesting, by way of whispered propaganda or spectacular and noisy 
demonstrations, that the raising of such questions is meant only to conceal 
territorial demands. 
The United Nations, as the most comprehensive multilateral organization, 
has a major role to play in the promotion of the rights of minorities. We 
attach particularly great significance to the completion of the draft 
Declaration on the Rights of Persons belonging to National, Ethnic, Religious 
and Linguistic Minorities. We see this as an important initial stage of a 
process. However, the effective protection of minorities also requires the 
drawing up of binding international norms. Consequently, we consider it 
desirable to start the relevant codification process as soon as possible. 
In the field of minority protection, it is essential to introduce an 
institutional system of international guarantees and to create suitable 
fact-finding, monitoring, conciliation and counselling mechanisms, such as a 
complaints mechanism with the competent international forums. These forums 
would be empowered to investigate infringements of minority rights, identify 
  
those responsible, eliminate the consequences of the infringement of rights 
and compensate the injured party. In this context, mention must be made of 
the important step forward taken by the Conference on Security and Cooperation 
in Europe with the establishment of the Office of High Commissioner on 
National Minorities. 
We must all trust that the conflicts inevitably arising out of the 
radical transformations in our world will be solved through dialogue, 
compromise and, when necessary, recourse to international forums. Even crises 
and difficulties cannot eclipse the fact that since the end of the cold war 
the international community has become capable of taking incomparably more 
efficient measures than previously to deal with threats to international peace 
and security. Hungary is convinced that our rejuvenating world Organization 
will overcome the "too-little-too-late" syndrome, will also have the necessary 
financial resources and as a result of the reforms already under way will 
be in a better position to meet the requirements of our times. In this field, 
as in so many others, we must be ready to leave behind an old era that should 
never return. 